PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks an award of $137.25 for back wages improperly withheld by the Department of Health while the claimant was a patient at Weston State Hospital.
As the respondent’s Answer admits the validity of the claim and states that sufficient funds were available in its appropriation for the fiscal year in question from which the claim could have been paid, the Court makes an award to the claimant in the amount requested.
Award of $137.25.